Citation Nr: 1737833	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  17-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder with depressive features and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.  He died in April 2017.  The appellant seeks benefits as the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had limited the appeal to the two issues identified on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


REMAND

Prior to his death, the Veteran perfected an appeal for the issues indicated above.  As noted, he died in April 2017.  As a matter of law, claims do not survive the death of an appellant.  The Veteran's surviving spouse, however, subsequently and timely requested to be substituted as the appellant for purposes of processing the claims to completion.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010 (b).  In May 2017, the RO found the appellant is a properly substituted claimant and therefore, the Veteran's surviving spouse has been substituted for the Veteran.

In his February 2017 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing with regard to the two issues currently on appeal.  However, before he had the opportunity to do so, as previously noted, he died in April 2017 and his surviving spouse was successfully substituted as the appellant.  She has not yet been given an opportunity for a hearing concerning these issues.  As such, a videoconference hearing should be scheduled for the appellant to testify as to the issues of entitlement to service connection for a psychiatric disorder, to include a mood disorder and PTSD, and entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the RO at the earliest available opportunity in accordance with the Veteran's February 2017 request.  The appellant must be notified in writing of the date, time and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

